internal_revenue_service department of thet aq significant index no thi mbshingten agar participants person to contact telephone number refer reply to tiep ra t al date apr in re this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date the waived amount is the contribution which would act of erisa otherwise be required after the payment of amounts required under sec_412 of the code for a previous waiver to reduce the balance in the fundin standard account to zero as of the end of the plan_year for which this conditional waiver has been granted the sponsor has an october 1-september fiscal_year fiscal years ended date and the sponsor had negative working_capital and net_worth for its fiscal years ended date and the sponsor had net operating losses but it had a de_minimis profit for the fiscal_year ended se tember the sponsor’s cash_flow was not sufficient operating_expenses such as payroll and to contribute the minimum_funding requirement customers with additional bookings sponsor has expected cash_flow and anticipates that its working_capital position will continue to improve as these bookings recur the likelihood of these expectations the sponsor expects much of its business to be return with these return bookings the profitability however there is still some uncertainty as to both to meet routine the sponsor however for the as of date the value of the assets of the plan was equal to of the plan's current piability however as of the date of this letter the sponsor needs to contribute additional funds to the plan in order to satisfy the requirements of sec_412 cc of the code ie the annual amortization payment for a prior waiver of the minimum_funding_standard for the plan_year 23s ee because of the recovery prospects of the sponsor are uncertain the walver 1s granted subject_to the following conditions the contributions required to satisfy the minimum_funding_standard taking into account all waivers for the plan years ended date and are to be timely made as defined in sec_412 of the code the quarterly contributions described in sec_412 of the be made on or before the due dates beginning with code are to the payment due_date and not later than date the sponsor is to contribute to the plan the amount necessary to satisfy the requirements of sec_412 for the previous waiver if any of these conditions is not satisfied the waiver is you agreed to these conditions in your retroactively null and void letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company the employee_stock_ownership_plan esop or the savings_plan to increase the liabilities of those plans would be considered an amendment for purposes of section of the code and sec_304 of erisa _ this ruling sec_6110 by others as precedent is directed only to the taxpayer that requested it of the code provides that it may not be used or cited when filing form_5500 for the plan_year ended date the date of this letter should be entered information actuary for the plan area manager for employee_plans for the a copy of this letter should also be sent to the enrolled we have sent a copy of this letter to the acting on schedule b actuarial key district in sincerely mtl james e holland jr manager employee_plans actuarial group tax_exempt_and_government_entities_division
